DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 12/01/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of  macrogol-40-glycerol hydroxystearate as specific surfactant and PEG-4000 as specific water-soluble solubilizer. Claims 1-11, 13-24, 37 and 51-55 read on the elected species and are under examination, claim 12 does not read on the elected species and is withdrawn from consideration.
	Claims 1-24, 37 and 51-55 are pending, claims 1-11, 13-24, 37 and 51-55 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-24, 37 and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US20170114017) in view of Gorissen (US20110086844) and Liepold et al.  (US20110312973).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Fan et al. teaches Compounds are provided that are modulators of the C5a are substituted piperidines and are useful in pharmaceutical compositions, methods for the treatment of diseases and disorders involving the pathologic activation of C5a receptors (abstract). Among those compounds, compound 1.172 is the applicant’s claimed compound 1 (Fig.1V). Formulations for oral use may also be presented as hard gelatin capsules wherein the active ingredient is mixed with an inert Solid diluent, for example, calcium carbonate, calcium phosphate or kaolin, polyethylene glycol (PEG) of various PEG4000) and certain surfactants such as cremophor or solutol, or as soft gelatin capsules wherein the active ingredient is mixed with water or an oil medium, for example peanut oil, liquid paraffin, or olive oil (page 15, [0093]). 140 mg per kilogram of body weight per day are useful in the treatment or preventions of conditions involving pathogenic C5a activity (about 0.5 mg to about 7 g per human patient per day). The amount of active ingredient that may be combined with the carrier materials to produce a single dosage form will vary depending upon the host treated and the particular mode of administration. Dosage unit forms will generally contain between from about 1 mg to about 500 mg of an active ingredient (page 17, [0126]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Gorissen teaches a solid homogeneous and thermodynamically stable solution of a poorly water-soluble biologically active substance, characterised in that the solid
solution comprises a) the active substance in an amount of up to 50% of the total weight of the formulation, b) a non-ionic hydrophilic surfactant ingredient, which is in the liquid form between 15° and 30° C., in an amount of between 20% and 70% of the total weight of the formulation and c) a pharmaceutically acceptable organic polymer or mixture of polymers, which polymer or mixture of polymers is in a liquid form above 60° C. and in a solid form below 30° C., in an amount of between 5% and 70% of the total weight of the formulation, and d) optionally comprises a disintegrating agent in an amount of between HLB) value of between 14 and 16. The most preferred compound for the present invention is Cremophor ® EL. In one embodiment of the invention, the pharmaceutically acceptable organic polymer or mixture of polymers is comprised primarily of polyethylene glycol (PEG) or a mixture of polyethylene glycols. More preferred are PEG's having a molecular weight between 4,000 and 6,000 Daltons (page 2, [0030-0032]). An especially preferred dosage form for the above formulation is a hard gelatin capsule into which the homogeneous melt mixture is filled and allowed to solidify in situ. Another dosage form composition is made by filling the melt mixture into soft, elastic gelatin capsules (page 2, [0036-0037]). The active substances that can be formulated according to the present invention make up a virtually limitless list. As already stated above, the active substances to be formulated are poorly soluble in water, and the invention provides an enhancement of the dissolution properties of the active substances, so that they become more soluble in the substantially aqueous system of the human digestive tract. The active substance is normally used in an amount between about 0.1 and 50% by weight, preferably in an 
Liepold et al.  teaches solid compositions comprising amorphous Compound I ( or a pharmaceutically acceptable salt thereof), a pharmaceutically acceptable hydrophilic polymer, and a pharmaceutically acceptable surfactant. Compound I has low aqueous solubility, and its in vivo absorption is expected to be dissolution-rate limited.
Formulating Compound I in an amorphous form can increase the inherent drug solubility and dissolution rate, thereby enhancing the bioavailability of the compound. As used herein, the term "solid dispersion" defines a system in a solid state ( as opposed to a liquid or gaseous state) comprising at least two components, wherein one component is dispersed throughout the other component or components. For example, an active ingredient or a combination of active ingredients can be dispersed in a matrix comprised of a pharmaceutically acceptable hydrophilic polymer(s) and a pharmaceutically acceptable surfactant(s). The term "solid dispersion" encompasses systems having small particles of one phase dispersed in another phase. These particles are often of less than 400 μm in size, such as less than 100, 10, or 1 μm in size. When a solid dispersion of the components is such that the system is chemically and physically uniform or homogenous throughout or consists of one phase (as defined in thermodynamics), such a solid dispersion is called a "solid solution." (page 2, [0022-0024]). Non-limiting examples of preferred hydrophilic polymers for the invention include PEG-4000, PEG-6000 (page 4, [0040]). A pharmaceutically acceptable surfactant employed in the present invention is preferably a non-ionic surfactant. More preferably, a solid composition of the present invention comprises a pharmaceutically acceptable 
include polyoxyethylene castor oil derivates, e.g. polyoxyethyleneglycerol triricinoleate or polyoxyl 35 castor oil (Cremophor ® EL; BASF Corp.) or polyoxyethyleneglycerol
oxystearate such as polyethylenglycol 40 hydrogenated castor oil (Cremophor® RH 40, also known as polyoxyl 40 hydrogenated castor oil or macrogolglycerol hydroxystearate (page 4, [0042-0043]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Fan et al.  is that Fan et al.   do not expressly teach solid solution and macrogol-40-glycerol hydroxystearate. This deficiency in Fan et al. is cured by the teachings of Gorissen and Liepold et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fan et al., as suggested by Gorissen and Liepold et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare a solid solution comprising compound 1, 20% and 70% of a surfactant with HLB at least 10 and 5% and 70% of PEG-4000 because solid solution formulation provides enhanced bio-
One of ordinary skill in the art would have been motivated to replace Cremophor® RH 40 (macrogol-40-glycerol hydroxystearate) for Cremophor ® EL as surfactant in solid solution because this is simple substitute of one known surfactant for another in solid solution formulation and produce predictable results. MPEP 2143, it is prima facie obvious for simple substitution of one known element for another yields predictable results. Since Liepold et al. teaches Cremophor® RH 40 is alternative to Cremophor ® EL and suitable surfactant in solid solution, it is obvious for one of ordinary skill in the art to replace Cremophor® RH 40 (macrogol-40-glycerol hydroxystearate) for Cremophor ® EL as surfactant in solid solution and produce instant claimed invention with reasonable expectation of success.
Regarding claims 2-5, since prior art teaches active ingredient form 0.1-50%, 2% of active compound 1 is obvious, then 98% of vehicle comprising surfactant macrogol-40-glycerol hydroxystearate and polymer PEG-4000 is obtained from simple calculation.
Claims 6-10, since prior art teaches 20%-70% of macrogol-40-glycerol hydroxystearate and 5%-70% of PEG-4000, their ratio of about 50:50 is obvious.
Regarding claims 20-23 and 51-54, since Fan et al. teaches Dosage unit forms will generally contain between from about 1 mg to about 500 mg of an active ingredient, for 10 mg of compound 1, when is at 2% of solid solution, the total amount of solid solution is 500mg, which is the amount to fill capsule size#0 (capsule size #0 is known to hold about 500mg). 
Regarding claim 37, “prepared according to the method of claim 25” is not limiting since this is product by process. The product claim is not limited by the process. MPEP 2113.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to this argument:
Applicants argue that Compound 1 has extremely poor solubility across a broad pH range and in a number of tested excipients.4 Although Compound 1 has been formulated as a liquid, each of these formulations includes ethanol. As the Examiner will appreciate, ethanol readily evaporates during both dose preparation and storage, thereby introducing dosing inaccuracies and, at times, causing Compound 1 to crash out of solution. Overall, Compound 1 has proven to be quite difficult to formulate. Indeed, despite continuous pharmaceutical development since the first disclosure of Compound 1 over 10 years ago, a non-liquid formulation of Compound 1 that provides 
In response to this argument: This is not persuasive. As discussed in the above 103 rejection, Fan et al.   teaches Formulations for oral use may also be presented as hard gelatin capsules wherein the active ingredient is mixed with an inert Solid diluent, for example, calcium carbonate, calcium phosphate or kaolin, polyethylene glycol (PEG) of various average sizes (e.g., PEG400, PEG4000) and certain surfactants such as cremophor or solutol, or as soft gelatin capsules wherein the active ingredient is mixed with water or an oil medium, for example peanut oil, liquid paraffin, or olive oil for compound 1 of claimed invention. “[A] prior art publication cited by an Examiner is presumptively enabling barring any showing to the contrary by a patent applicant.” In re Antor Media Corp., 689 F.3d 1282, 1288 (Fed. Cir. 2012). Therefore, the 103 rejection is still proper.
Applicants argue that A key feature of the formulations described herein is the ratio of the at least one non-ionic surfactant having a HLB value of at least 10 and the at least one water-soluble solubilizer having a melting point at or above 37° C. As described in Example 5 of the current application, not all ratios of vehicle components provide a singular stable phase. Indeed, formulations with a 90: 10 and 70:30 ratio of non-ionic surfactant having a HLB value of at least
(DSC) thermogram, indicating potential phase separation.6 Comparatively, formulations with a ratio of 50:50 and 30:70 (non-ionic surfactant having a HLB value of at least 10: water-soluble solubilizer having a melting point at or above 37° C) appear to have one broad endothermic peak in the DSC thermogram, implying one miscible solid phase.7 In accordance with this discovery, claim 1 is limited to embodiments where the total weight of the vehicle comprises a 30:70 to 65:35 ratio of at least one non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 10 to at least one water-soluble solubilizer having a melting temperature at or above 37° C.
	In response to this argument: This is not persuasive. MPEP 716.02 (d), To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Since applicants failed to  compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range, the 103 rejection is still proper.

	Applicants argue that The as filed application also includes pharmacokinetic data comparing a formulation with a vehicle comprising 100% non-ionic surfactant having a HLB value of at least 10 to a formulation with a vehicle comprising a 50:50 ratio (non-ionic surfactant having a HLB value of at least 10: water-soluble solubilizer having a melting point at or above 37° C). Although the formulation with a vehicle comprising HLB value of at least 10 provided high bioavailability ( as determined by AUC), this formulation was not stable. A side-by-side stability comparison (storing the formulations for 3 months at 50° C) showed increased impurities in the 100% formulation. These impurities were not present in the
50:50 formulation. 10 Thus, the claimed formulation provides both advantageous pharmaceutical properties and desirable stability.
	In response to this argument: This is not persuasive. MPEP 716.02(e), An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Fan et al. teaches formulation of compound 1 with PEG4000 surfactants such as cremophor, the comparative example comprising only surfactant does not represent the closest prior subject matter. Since applicants failed to compare with the closest prior art, the 103 rejection is still proper.

	Applicants argue that The current obviousness rejection appears to be based on an unfounded assumption that structurally distinct chemical compounds will have similar formulating properties Both Gorissen and Liepold relate to compounds that diverge structurally from Compound 1. As easily seen above, Compound I does not share any structural similarity to either of the compounds disclosed in Gorissen and Liepold. Despite the divergent structures, the basis of the Examiner's rejection appears to be founded on an assumption that the compounds in Gorissen
and Liepold will have similar formulating properties. As detailed below, Compound I does not share similar formulating properties. It is respectfully submitted that both 
	In response to this argument: This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As clearly discussed in the above 103 rejections, Fan et al.   is relied on for teaching Formulations for oral use may also be presented as hard gelatin capsules wherein the active ingredient is mixed with an inert Solid diluent PEG4000 and certain surfactants such as cremophor; Gorissen is relied on for teaching solid solution comprising the active substances (that can be formulated according to the present invention make up a virtually limitless list. As already stated above, the active substances to be formulated are poorly soluble in water, and the invention provides an enhancement of the dissolution properties of the active substances, so that they become more soluble in the substantially aqueous system of the human digestive tract) , surfactant Cremophor ® EL and PEG polymer

	Applicants argue that Gorissen discloses a ratio between active substance and "non-ionic hydrophilic surfactant" that is not relevant to the claimed formulations
PATENT As the Examiner will appreciate, in formulation chemistry ratios between
components alter the properties of the composition. In recognition of this, Gorissen at paragraph [0029] includes the following disclosure. According to Gorissen, the ratio of active substance to non-ionic hydrophilic surfactant should not exceed 1:5. Assuming the "non-ionic hydrophilic surfactant" from Gorissen corresponds to the "non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 1 O" in the current application, the current claims do not meet this ratio requirement. Compound 1 in the current claims is limited to 1 to 3% by weight of the total fill weight of the solid solution capsule. (Note: this is not an arbitrary selection. Applicant could not successfully formulate Compound 1 at higher concentrations using the described vehicle components.) The lowest claimed amount of non-ionic surfactant having a hydrophiliclipophilic balance (HLB) value of at least 10 is a ratio of 30:70. Thus, assuming a 500 mg solid solution is prepared with 15 mg of Compound 1 (3% of total fill weight of the solid solution), the maximum allowable amount of non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 10 is 145.5 mg ( 485 mg * 0.3). This described solid solution provides a ratio of active substance to non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of 1:9.7 (15: 145.5), 
total weight of the formulation. 11 This boilerplate paragraph includes lower limits of 0.1 and 1 % for the 'active substance' with a most preferred range of active substance having about 10-50% by weight. Notably, the exemplified embodiments in Gorissen each include 16% by weight of active substance. 12 Thus, Gorissen discloses a most preferred weight percent and exemplifies formulations where the described formulation is at least 10% active compound by weight. Taken as a whole and in view of the importance of ratios in formulation chemistry, the teachings of Gorissen relate to compounds with different formulating properties and do not lead a person of skill in the art to the currently claimed formulation. The current claims require 1 to 3% of Compound 1 by weight of the total fill weight of the solid solution capsule. In contrast, the disclosed ratio in paragraph [0029], most preferred embodiment in [0038], and exemplified formulations demonstrates that the "solid dispersions" of Gorissen relate
to compounds with a higher solubility. Accordingly, Gorissen fails to provide a person of skill in the art with a reasonable expectation that compounds with extremely low solubility (like currently claimed Compound 1) can be successfully formulated using the components described therein. Returning to paragraph [0029] of Gorissen ( displayed above), the final sentence asserts that the ratio between the non-ionic hydrophilic surfactant and the pharmaceutically acceptable polymer or mixture of polymers is the data in the current application demonstrates that Compound 1 does not share this formulating property. As described in the first subheading, above, a key feature of claimed formulations is the ratio of vehicle components. Example 5 of the current application demonstrates that formulations with a 90: 10 and 70:30 ratio of non-ionic surfactant having a HLB value of at least 10: water-soluble solubilizer having a melting point at or above 37° C provide two endothermic peaks in a differential scanning calorimetry (DSC) thermogram, indicating potential phase separation. Again, the teachings of Gorissen relate to compounds with different formulating properties and do not lead a person of skill in the art to the currently claimed formulation. In contrast, the current claims are limited to a 65:35 ratio of at least one non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 10 to at least one water-soluble solubilizer having a melting temperature at or above 37° C. Liepold discloses vehicle ratios that are not relevant to the claimed formulations, As seen above, the amount of surfactant in each of the disclosed formulations is no more than 10% by weight, and the amount of Compound I in each formulation ranges from 10 to 40% by weight. Assuming 40% by the ratio of "surfactant" to "hydrophilic polymer" is no more than 10:50 (or 16.7:83.3). Further assuming (1) the "surfactant" from Liepold corresponds to the "non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 1 0" in the current application; and (2) the "hydrophilic polymer" from Liepold corresponds to the "water-soluble solubilizer having a melting point at or above 3 7° C" in the current application, the described formulations from Liepold are not relevant to the current claims. Indeed, the current claims are limited to embodiments where the ratio of non-ionic surfactant having a hydrophilic-lipophilic balance (HLB) value of at least 10 to water-soluble solubilizer having a melting temperature at or above 37° C does not exceed 30:70. Examples 3 and 4 discloses a number of addition formulations where the ratio of surfactant to hydrophilic polymer does not fall within the bounds of the current claims. For reference, exemplary formulations are displayed below. The exemplary formulation in Liepold [0094] discloses a surfactant to hydrophilic polymer ratio of 10:72.5 (or 12:88). The exemplary formulation in Liepold [0096] discloses a surfactant to hydrophilic polymer ratio of 10:67.5 (or 13:87). Like the formulations described in Example 2, the described formulations from Liepold are not relevant to the current claims. Looking to the detailed description, paragraph [0036] of Liepold describes certain embodiments by the allowable percentages by weight of certain components The highest discrete range of surfactant in paragraph [0036] is 2 to 20%, and this is disclosed in an embodiment where the hydrophilic polymer comprises 50% by weight. Thus, the highest contemplated ratio of "surfactant" to "hydrophilic polymer" in this paragraph is 20:50 ( or 28.6:71.4). Again, even the highest contemplated ratio in this paragraph falls outside the 
relatively higher amounts of "hydrophilic polymer" and relatively lower amounts of"surfactant." This seemingly has to do with the difference in formulating properties between Compound 1 as currently claimed and the compound disclosed in Liepold. Importantly, when reviewing Liepold, a person of skill in the art would not have arrived at the currently claimed formulations.
In response to this argument: This is not persuasive.  MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
I.   PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also > Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).  II.   NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART, 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It is well settled, however, that the teachings of a reference are not limited to the working examples. See in re Miiis and Pairner, 470 F.2d 649 (CCPA 1972) ("[A] reference is not limited to the disclosure of specific working examples."), In re Chapman and Cosby, 357 F.2d 418, (CCPA 1966) ("A reference can be used for all it realistically teaches, and is not limited to the disclosures in its specific illustrative examples."), and In re Widmer, Batzer and Nikles, 353 F2d 752 (CCPA 1965) ("Examples in a reference are merely that, exemplary of the broader disclosure, all of which is available for what it clearly teaches."). As discussed in the above 103 rejection and response to argument, Gorissen teaching in [0029] is only one embodiment of Gorisse, and Goriss  is properly relied on for teaching the active substances to be formulated are poorly soluble in water, and the invention provides an enhancement of the dissolution properties of the active substances, so that they become more soluble in the substantially aqueous system of the human digestive tract. The active substance is normally used in an amount between about 0.1 and 50% by weight, and 20% and 70% of a surfactant with HLB at least 10 and 5% and 70% of PEG-4000. Therefore, Gorissen the amount of active agent and the ratio of surfactant and PEG polymer encompassing the claimed range, since applicants failed to prove the criticality of the claimed range, the 103 rejection is still proper. Regarding Liepold et al., Liepold et al. is relied on for teaching Cremophor® RH 40 is alternative to Cremophor ® EL and suitable surfactant in solid solution, and other embodiment of Liepold et al. teaching is irrelevant to current 103 rejection. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-24, 37 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9126939 in view of Fan et al. (US20170114017), Gorissen (US20110086844) and Liepold et al.  (US20110312973). The reference patent teaches a compound of formula encompassing applicant’s claimed compound 1, in view of Fan et al. teaching applicant’s claimed compound 1 and solid solution from Fan et al., Gorissen and .  

Claims 1-11, 13-24, 37 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8445515 in view of Fan et al. (US20170114017), Gorissen (US20110086844) and Liepold et al.  (US20110312973). The reference patent teaches a compound of formula encompassing applicant’s claimed compound 1, in view of Fan et al. teaching applicant’s claimed compound 1 and solid solution from Fan et al., Gorissen and Liepold et al.  according to the same rational as the above 103 rejections, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent. 
 
Claims 1-11, 13-24, 37 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9745268 in view of Fan et al. (US20170114017), Gorissen (US20110086844) and Liepold et al.  (US20110312973). The reference patent teaches a compound of compound 1, in view of solid solution from Fan et al., Gorissen and Liepold et al.  according to the same rational as the above 103 rejections, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.  

s 1-11, 13-24, 37 and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10266492 in view of Fan et al. (US20170114017), Gorissen (US20110086844) and Liepold et al.  (US20110312973). The reference patent teaches a compound of compound 1, in view of solid solution from Fan et al., Gorissen and Liepold et al.  according to the same rational as the above 103 rejections, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.  


Claim 1-11, 13-24, 37 and 51-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of copending Application No. 16020139 in view of Fan et al. (US20170114017), Gorissen (US20110086844) and Liepold et al.  (US20110312973). The reference patent teaches a compound of formula  (claims 1 and 7) encompassing applicant’s claimed compound 1, in view of Fan et al. teaching applicant’s claimed compound 1 and solid solution from Fan et al., Gorissen and Liepold et al.  according to the same rational as the above 103 rejections, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over reference patent.  
This is a provisional nonstatutory double patenting rejection.

Response to argument:
Applicants argue the same as 103 rejections.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 



/JIANFENG SONG/Primary Examiner, Art Unit 1613